PUTNAM, J. (dissenting).
In my examination of the questions raised by the appeal in this case I reached the conclusion that the relator, having been appointed by the defendant as agent for the period of three months, and having accepted such appointment, has not been removed from the office. He has been retained by the defendant during the term for which he was employed, anil hence the provisions of chapter 821 of the Laws of 1896 in reference to removals from office did not apply to his case. But I was also of the opinion that, considering the relator’s application as one to compel an absolute appointment, while he was not entitled to a peremptory writ of mandamus in consequence of the affidavit read by the defendant, which, if the relator’s application was one merely for a peremptory mandamus, we were compelled to regard as true, he would have been entitled to an alternative writ under the provisions of the act of 1896, had he asked for that relief. My *642attention was not then called to the fact that the relator did ask, in case his motion for a peremptory writ of mandamus should not be granted, for an alternative writ. I think, therefore, our order should be set aside, and one granted modifying that of the court below so as to provide for granting the prayer of the relator for an alternative writ.